       Case 2:18-cv-02441-DDC-TJJ Document 10 Filed 11/19/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KEELY BAILEY, on her own behalf and
on behalf of other similarly situated
persons,

               Plaintiff,

v.
                                                             Case No. 18-2441-DDC-TJJ
BURY THE HATCHET KC, LLC, et al.,

                Defendants.

_____________________________________

                                    ORDER OF DISMISSAL

       On November 8, 2018, the parties filed a Joint Motion to Dismiss Under Fed. R. Civ. P.

41 (Doc. 9). The court has reviewed the motion and grants the parties’ request that the court

dismiss the action with prejudice for plaintiff’s individual claims and without prejudice for the

claims of the putative class members. The court thus grants the parties’ Joint Motion to Dismiss.

       IT IS THEREFORE ORDERED BY THE COURT THAT the parties’ Joint Motion

to Dismiss Under Fed. R. Civ. P. 41 (Doc. 9) is granted. The court dismisses this action in its

entirety with prejudice for plaintiff’s individual claims and without prejudice for the claims of

the putative class members.

       IT IS SO ORDERED.

       Dated this 19th day of November, 2018, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge
